Citation Nr: 1723703	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-08 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left elbow disability. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1990 to June 2001.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

Over the course of this appeal, the Veteran was scheduled for four local or travel board hearings, including one pursuant to a Board remand in September 2013.  The Veteran failed to report to all scheduled hearings.  With no postponement requested and no good cause offered for missing the latest appointment, the hearing request is deemed to be withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2016).  

The Board again remanded the case for further evidentiary development in May 2016.  All appropriate development having been accomplished, these matters are properly before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  In an unappealed February 2002 rating decision, the RO denied service connection for left elbow, left shoulder, and bilateral ankle disabilities.  

2.  Evidence received since the February 2002 decision does not raise a reasonable possibility of substantiating the service connection claim for a left elbow disability. 

3.  Evidence received since the February 2002 decision does not raise a reasonable possibility of substantiating the service connection claim for a left shoulder disability.

4.  Evidence received since the February 2002 decision does not raise a reasonable possibility of substantiating the service connection claim for a bilateral ankle disability.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying service connection for left elbow, left shoulder, and bilateral ankle disabilities is final.  38 U.S.C.A. § 7104, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2.  New and material evidence has not been received to reopen the Veteran's claim for entitlement to service connection for a left elbow disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received to reopen the Veteran's claim for entitlement to service connection for left shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has not been received to reopen the Veteran's claim for entitlement to service connection for a bilateral ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The May 2016 Board remand required VA to provide the Veteran with proper notice regarding the information and evidence necessary to reopen his claims and the evidence and information necessary to establish entitlement to his underlying claims, in accordance with VA's duty to notify and assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  A letter fulfilling such requirements was provided to the Veteran in June 2016.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As a final matter before turning to the specific facts of the Veteran's case, the Board notes that it has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the February 2002 decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thus, 38 C.F.R. § 3.156(b) is not applicable. 

By way of background, the Veteran's claim for service connection for left elbow, left shoulder, and bilateral ankle disabilities was originally denied in a February 2002 rating decision.  The decision denied service connection because the evidence did not show a diagnosis, or any symptoms or treatment, for the claimed disabilities during military service.  The Veteran did not submit any additional evidence within the year following the rating decision, nor did he perfect an appeal within the required timeframe.  Therefore the decision is final.  38 C.F.R. § 3.109.  The Veteran filed his claim to reopen in April 2008.  In a January 2009 rating decision, the RO found no new and material evidence had been submitted to warrant a reopening of the claims. 

Evidence at the time of the February 2002 rating decision included the Veteran's service treatment records, showing no treatment for left elbow, left shoulder, and bilateral ankle complaints or injuries, but showing multiple sports-related injuries to other joints and areas of the body; an April 2001 VA examination report (fee-basis) showing no current pathology in the left elbow, left shoulder, and bilateral ankles; and the Veteran's reports of popping in his knees, ankles, and elbows, and his contentions that these symptoms are related to service

Evidence added to the record since the February 2002 decision includes private medical treatment records from February 2002 to August 2007.  

A June 2004 record indicated a diagnosis of left shoulder impingement syndrome, with pain for approximately one month.  The Veteran noted to clinicians that he had strained that shoulder two years previously and had undergone therapy at that time.  Also in June 2004, the Veteran sought treatment after suffering right ankle pain from playing basketball.  He was treated for right Achilles bursitis and tendinosis.  In June 2005, after spraining his left ankle, an x-ray examination revealed small calcific densities projecting inferior to the medial malleolus which were corticated, suggesting old trauma.  An August 2007 record indicated a continuing diagnosis of left elbow olecranon bursitis, with some limitation in extension and flexion.  

Although the Veteran's post-service treatment records are new, they are not material.  The treatment records indicate diagnoses of several conditions, but contain no new medical evidence relating the disorders to service or relating to the disorders' etiology.  In fact, these records specifically show post-service injuries, and none of the Veteran's reports of an in-service injury.  The Veteran has been given ample opportunity to submit further medical evidence and to testify at hearings in support of his claims, but has not chosen to do so.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran has not identified any new service-related etiology for his disabilities, and the record does not otherwise demonstrate a link between any of the left elbow, left shoulder, and bilateral ankle disabilities and his service.  New and material evidence has not been submitted.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.

ORDER

New and material evidence not having been received, the claim for service connection for a left elbow disability is not reopened.

New and material evidence not having been received, the claim for service connection for a left shoulder disability is not reopened.

New and material evidence not having been received, the claim for service connection for a bilateral ankle disability is not reopened.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


